Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101:

1. A skill service updating method, comprising: obtaining supplementary interaction information of the skill service according to a user interaction log of' the skill service based on a user interaction model, wherein the user interaction model is created according to initial interaction information of the skill service provided by the developer; 
outputting the supplementary interaction information of the skill service; and 
performing updating processing on the user interaction model with the supplementary interaction information of the skill service, in response to an operation of the developer based on the supplementary interaction information of the skill service. 

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO
The claims amount to steps that a human can perform through the process of analytical thinking and memory from past events to make a decision.

• Collecting and comparing known information (Classen)
• Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View†)
• Comparing new and stored information and using rules to identify options (Smartgene)†
• Data recognition and storage (Content Extraction)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips).
Re claims 1, 8, and 15, Phillips teaches 
1. A skill service updating method, comprising: obtaining supplementary interaction information of the skill service according to a user interaction log of' the skill service based on a user interaction model, wherein the user interaction model is created according to initial interaction information of the skill service provided by the developer; (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
outputting the supplementary interaction information of the skill service; and (output as display, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
performing updating processing on the user interaction model with the supplementary interaction information of the skill service, in response to an operation of the developer based on the supplementary interaction information of the skill service. (adaptable and updatable models and databases, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate embodiments pertinent to disambiguation and multiple layered model consolation such at least fig. 7b and 7c, to improve the ability of a user to intervene at any point to edit and update models as a result.

Re claims 2, 9, and 16, Phillips teaches
2. The method according to claim 1. wherein the obtaining supplementary interaction information of the skill service according to a user interaction log of the skill service based on a user interaction model comprises: 
performing analysis processing on the user interaction log of the skill scrvice to obtain structured data which includes a name of the skill service, request information and intent information; and (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)
taking the structured data different from the initial interaction information of the skill service, as the supplementary interaction information of the skill service, according to the initial interaction information of the skill service. (unstructured voice input into a structured application slot setup, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 3, 10, and 17, Phillips teaches
3. [he method according to claim 2. wherein the request information includes a speech recognition result of speech information provided by the user and or text information provided by the user. (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 4, 11, and 18, Phillips teaches
4. The method according to claim 1, wherein the performing updating processing on the user interaction model with the supplementary interaction information of the skill service comprises: performing directly updating processing on the user interaction model with the supplementary interaction information of the skill service. (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 5, 12, and 19, Phillips teaches
5. The method according to claim 1, wherein the performing updating processing on the user interaction model with the supplementary interaction information of the skill service comprises: performing editing processing on the supplementary interaction information of ‘the skill service to obtain editing interaction information of' the skill service; and performing the updating processing on the user interaction model with the editing interaction information. (skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 6 and 13, Phillips teaches
6. The method according to claim 1, wherein the performing updating processing on the user interaction model comprises: generating an auxiliary interaction model of the skill service so that the user interaction model and the auxiliary interaction model arc used to provide the skill service to the user. (new models created/loaded for the user when new data entered or a new context/intent, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claims 7 and 14, Phillips teaches
7. The method according to claim 1, wherein the performing updating processing on the user interaction model comprises: generating a new user interaction model so that the new user interaction model is used to provide the skill service to the user. (new models created/loaded for the user when new data entered or a new context/intent, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)

Re claim 20, Phillips teaches
20. The non-transitory computer-readable storage medium according to claim 15, wherein the performing updating processing on the user interaction model comprises: generating an auxiliary interaction model of the skill service so that the user interaction model and the auxiliary interaction model are used to provide the skill service to the user, or generating a new user interaction model so that the new user interaction model is used to provide the skill service to the user. (new models created/loaded for the user when new data entered or a new context/intent, skill as in a service, usage/user history, past actions, editing/disambiguation options for a user, e.g. “Send SMS message to John” or “Play song by Artist” or “Get directions to restaurant”, where the intent is derived from the entire phrase and individual elements, the request is the skeletal portion e.g. Send message, directions, playing song, name of service is Test messaging program, GPS, Brower, music player, Email program etc, various models can be used for single service utterance even in the same context if one model is not up to standards, pool of models for intent, e.g. music, directions, messaging, etc., new models created/loaded for the user when new data entered or a new context/intent 0052 0059 0069 0081 0099 0105 0107 0111 & fig. 2, 7b, 7c and related paragraphs)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

FUJII; Hiroko US 20170148441 A1
	Skills and services


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov